DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1-2 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s argues that the previously applied references of DiMauro and Poletto fail to teach the amended limitations.  The examiner agrees and has found a new prior art reference (2016/0144196 to Gilson) to teach the amended limitations; See new 103 rejection, below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0100679 to DiMauro in view of US 2012/0253261 to Poletto and further in view of US 2016/0144196 to Gilson et al.
[Claims 1-2] DiMauro discloses a device (Fig. 9) for modulating brain inflammation (Alzheimer’s; Abstract) of a brain having an outer surface and being located within a skull, comprising: a support (casing 25) having an outer surface and being fabricated from a biocompatible polymer (e.g. polypropylene; Par 0039), the support being flexible and being configured to be received within an interior of the skull 
While DiMauro specifically teaches using multiple wavelengths in combination (red light in combination with UV; Par 0082), the reference fails to explicitly disclose the use of a plurality of light sources, as only one (11) is explicitly disclosed. Due to this, the reference is also technically silent with regards to a controller that is configured to toggle the plurality of sources to the on condition for a portion of a treatment cycle either simultaneously, sequentially or in a user selected order in response to user instructions. Poletto discloses a similar implantable light treatment device that treats Alzheimer’s (Par 0026).  Poletto makes it clear that in order to emit two wavelengths of light, two different sources (one for each wavelength, such as a LED dedicated to each wavelength of light) or a single tunable source can be used (Par 0079).  Therefore, it would have been obvious to one of ordinary skill in the art to include a plurality of light sources (one for each wavelength/color), as this is a simple substitution for a single light source, as a known way to emit multiple colors/wavelengths of light.  
The examiner takes the position that when DiMauro is modified to include a plurality of light sources, that the pulsing, i.e. “intermittently activating”, of the LED (which is explicitly taught by DiMauro) would clearly apply to all of the light sources, therefore reading on the claim language, as there are only three possible options for pulsing multiple light sources, either sequentially, simultaneously or in response to user instructions.  However, if applicant disagrees, Poletto explicitly discloses various pulse activation programs (each program can be considered a treatment cycle or any portion of the program can be considered a treatment cycle) that can toggle the plurality of light sources to the on condition for a portion of a treatment cycle either simultaneously, sequentially or in a user selected order in response to user instructions (Par 0020-21, 0037 and 0064-65).  Therefore, it would have been obvious to configure the controller of DiMauro to toggle the plurality of light sources to the on condition, as taught by Poletto, as this is a known control program to provide effective light therapy to the brain. 
	Both DiMauro and Poletto fail to explicitly teach an implantable device having an overall thickness that is less than the distance between the outer surface of the brain and the inner surface of the skull.  However, in the same field of endeavor, Gilson (Fig. 12) discloses a light therapy device that is sized such that it configured to be positioned between the skull and the brain (Par 0053).  Therefore, it would have been obvious to modify the device taught by DiMauro/Poletto such that the thickness of the device is less than a distance between the skull and brain, as taught by Gilson, in order to “provide a safer and less traumatic option than the more invasive procedure of inserting probes into the brain tissue” (Par 0053 of Gilson). 
 [Claim 6] DiMauro fails to explicitly teach the use of wavelengths 450-495 nm, specifically with regards to the embodiment shown in Fig. 9.  However, in the same field of endeavor, specifically the treatment of Alzheimer’s with light, Poletto discloses the use of visible light (Par 0126) with a specific example of 470 nm (Par 0035) to stimulate the brain.  Therefore, it would have been obvious to one of ordinary skill in the art to include blue light, as taught by Poletto, in the device taught by DiMauro, as a known wavelength that provides effective treatment of brain diseases, such as Alzheimer’s. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792